         Case 1:17-cv-10014-LGS Document 138 Filed 08/19/20 Page 1 of 5




                                         August 19, 2020


VIA ECF
The Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:      City of Birmingham Retirement and Relief System et al. v. Credit Suisse Group
                AG et al., No. 1:17-cv-10014-LGS

Dear Judge Schofield:

       Counsel for Lead Plaintiffs respectfully submit this letter in response to the Court’s August
17, 2020 order and the Court’s inquiries during the preliminary approval hearing in the above-
referenced matter.

       1. Revised Notice

       Attached as Exhibit A is a revised notice (the “Notice”), which includes additional
information related to the reasonableness of the settlement amount (see ¶¶4, 7) and deletes the
Court-specific information discussed during the August 17, 2020 hearing (see ¶¶70, 71). A
redlined version of the Notice is also attached with Exhibit A to indicate the revisions.

       2. Deductions from Gross Settlement Amount to Reach Net Settlement Amount

        Below is a breakdown of estimated deductions from the gross settlement amount used to
calculate the net settlement amount. As indicated below, Plaintiffs have adjusted their estimated
attorneys’ expenses and costs from the original $750,000 figure to $400,000, to reflect current
invoices and updated expenses. Accordingly, the estimated net settlement amount to the Class
will correspondingly increase, which is also reflected in the revised Notice, ¶5.

                       Description                                          Amount
 Gross settlement amount                                                             $15,500,000
 Requested attorney’s fee (30% of gross settlement)                                   $4,650,000
 Attorneys’ expenses and costs (estimated)                                              $400,000
 Cap for claims administrator’s fee, costs, and expenses                                $350,000
 Lead Plaintiffs’ proposed representative reimbursement                                  $50,000
 awards (estimated, $12,500 each for four plaintiffs)
 Net settlement amount                                                               $10,050,000
         Case 1:17-cv-10014-LGS Document 138 Filed 08/19/20 Page 2 of 5

The Hon. Lorna G. Schofield
August 19, 2020



       Pursuant to the Court’s Individual Rule III.C.5, the anticipated recovery in dollars for the
Class in the aggregate is $10,050,000. Using the assumptions described in the preliminary
approval motion that the total damages in this case ranged from $24 million to $65 million (Dkt.
13, pages 14-15), the anticipated recovery as a percentage of the Plaintiffs’ estimated damages
ranges from 15.5% to 42%.

        While Rule III.C.5 also asks for the anticipated recovery in dollars per class member and
as a percentage of the plaintiff’s estimated damages for the class, it is not possible at this time to
make any determination as to how much any individual Class Member may receive from the
Settlement, as stated in paragraph 36 of the Notice. This is because there are many unknown
factors that will affect the average per share recovery, including the number of Class Members
who ultimately file valid and timely claim forms. The Notice further provides: “Estimates of the
average recovery per allegedly damaged Credit Suisse ADR, if the Court approves Co-Lead
Counsel’s fee and expense application, is $0.34 per allegedly damaged security.” Notice, ¶5. This
figure was calculated by Lead Plaintiffs’ expert and is based on the proposed plan of allocation,
discussed in paragraphs 46-63 of the Notice. The $0.34 figure has been revised from $0.32 in the
original notice based on the revisions to the attorneys’ fees and costs referenced above.

       3. Information Regarding Fee Sharing Agreements

       Co-Lead Counsel for Plaintiffs, Saxena White P.A., serves as counsel for Lead Plaintiffs
City of Birmingham Retirement and Relief System, Westchester Putnam Counties Heavy &
Highway Laborers Local 60 Benefit Funds (“Local 60”), and Teamsters Local 456 Pension and
Annuity Funds (“Local 456”). Saxena White entered into a fee sharing agreement with fund
counsel to Local 60, the law firm of Barnes, Iaccarino & Shepherd LLP (“BIS”), located at 258
Saw Mill River Road, Elmsford, New York 10523, which provided that BIS would receive 5% of
Saxena White’s portion of the attorneys’ fees in this matter.

        Saxena White P.A. also entered into a fee-sharing arrangement with the law firm of Glancy
Prongay & Murray LLP (“GPM”), located at 1925 Century Park, E #2100, Los Angeles, California
90067, which provided assistance in connection with the investigation of the claims asserted in
this action and the filing of the initial complaint. Such agreement provided that GPM would
receive no more than 10% of Saxena White’s portion of the attorneys’ fee in this matter.

       Co-Lead Counsel for Plaintiffs, Cohen Milstein Sellers & Toll PLLC, has not entered into
any fee sharing agreements in connection with this case.

       4. Information Regarding an Online Process for Submitting Claim Forms

        We have discussed the feasibility for online submission of claims forms with the claims
administrator, Epiq, and we will be adding this as an option for class members. The settlement
website will include a “claim uploader” link where class members can provide their contact
information, transactional information, and electronically sign the certification. Class members
will also be prompted to upload their supporting documentation, and when the submission is
complete class members will receive a confirmation number. This information has been added to

                                                  2
         Case 1:17-cv-10014-LGS Document 138 Filed 08/19/20 Page 3 of 5

The Hon. Lorna G. Schofield
August 19, 2020

the revised Notice and Summary Notice.

       5. Revised Settlement Stipulation

        Attached as Exhibit B is an Amended Stipulation and Agreement of Settlement which has
been executed by the parties and which includes revisions to paragraphs 19, 27 and 30 in
accordance with the Court’s instructions during the preliminary approval hearing. A redlined
version of the Amended Stipulation and Agreement of Settlement is also attached with Exhibit B
to indicate the revisions.

       6. Confidential Supplemental Agreement

      A sealed version of the Confidential Supplemental Agreement will be filed
contemporaneously under seal on ECF and emailed to the Chambers Inbox.

       7. Revised proposed schedule

        As discussed at the preliminary approval hearing, Lead Plaintiffs’ proposed schedule is
below, which assumes that the Court enters the preliminary approval order on or by August 21,
2020. Please note that the original schedule proposed in Lead Plaintiffs’ motion for preliminary
approval provided for the scheduling of the Settlement Hearing “100 days after the filing of this
Motion,” which would result in a Settlement Hearing on October 18, 2020. Because that would
not allow sufficient time for Class Members to request exclusion from or object to the Settlement,
Plaintiffs have revised that proposed date for the Settlement Hearing to slightly more than “100
calendar days after entry of the Preliminary Approval Order,” i.e. Friday, December 4, 2020, to
account for the Thanksgiving holiday. Under this proposed schedule, the Notice would be mailed
by September 18, 2020 which would be at least eight weeks prior to the deadline for Class
Members to file requests for exclusion or objections to the Settlement.

                                                         Proposed Due                Date
                        Event
                                                               Date
                                                       Up to 20 business      September 18,
 Deadline for mailing the Notice and Claim Form to
                                                       days after entry of    2020
 the Settlement Class (which date shall be the “Notice
                                                       Preliminary
 Date”) (Preliminary Approval Order ¶7(b))
                                                       Approval Order
                                                       Up to 10 business      October 2, 2020
 Deadline for publishing the Summary Notice
                                                       days after the
 (Preliminary Approval Order ¶7(d))
                                                       Notice Date
 Deadline for filing of papers in support of final                            October 30, 2020
                                                       35 calendar days
 approval of Settlement, Plan of Allocation, and Lead
                                                       prior to Settlement
 Counsel’s application for attorneys’ fees and
                                                       Hearing
 expenses (Preliminary Approval Order ¶26)
                                                       21 calendar days       November 13,
 Deadline for receipt of exclusion requests or
                                                       prior to Settlement    2020
 objections (Preliminary Approval Order ¶¶13, 16)
                                                       Hearing



                                                3
         Case 1:17-cv-10014-LGS Document 138 Filed 08/19/20 Page 4 of 5

The Hon. Lorna G. Schofield
August 19, 2020

                                                            Proposed Due               Date
                         Event
                                                                  Date
                                                          10 calendar days      November 24,
 Deadline for filing reply papers (Preliminary
                                                          prior to Settlement   2020
 Approval Order ¶26)
                                                          Hearing
                                                          At least 100          December 4,
                                                          calendar days after   2020
 Settlement Hearing (Preliminary Approval Order ¶5)       entry of the
                                                          Preliminary
                                                          Approval Order
                                                          120 calendar days     January 16, 2021
 Deadline for submitting Claim Forms (Preliminary
                                                          after the Notice
 Approval Order ¶10)
                                                          Date


       8. Proposed Preliminary Approval in Word Format

     The proposed Preliminary Approval Order will be emailed contemporaneously to the
Chambers Inbox.

       9. Other Revised Documents

       The proposed Preliminary Approval Order, Summary Notice, and Claim Form have been
revised to reflect the addition of the online claim form submission option, and that the Stipulation
and Agreement of Settlement was amended. We have attached the revised versions of these
documents (and redlined versions to indicate revisions) as Exhibits C, D, and E, respectively.

       Counsel for Lead Plaintiffs are available to provide further information at the Court’s
request.

                                     Respectfully submitted,


           / s / Carol V. Gilden                                 / s / Steven B. Singer
              Carol V. Gilden                                 Steven B. Singer (SS-5212)
COHEN MILSTEIN SELLERS & TOLL PLLC                               Kyla Grant (KS-9961)
   190 South LaSalle Street, Suite 1705                         SAXENA WHITE P.A.
            Chicago, IL 60603                                  10 Bank Street, 8th Floor
              (312) 357-0370                                 White Plains, New York 10606
           Fax: (312) 357-0369                                       (914) 437-8551
       cgilden@cohenmilstein.com                                 Fax: (888) 631-3611
                                                              ssinger@saxenawhite.com
         / s / Daniel S. Sommers                               kgrant@saxenawhite.com
            Daniel S. Sommers
               Molly Bowen                                           Maya Saxena
COHEN MILSTEIN SELLERS & TOLL PLLC                           Joseph E. White, III (JW-9598)
  1100 New York Ave NW, Suite 500 East                             Lester R. Hooker
                                                 4
        Case 1:17-cv-10014-LGS Document 138 Filed 08/19/20 Page 5 of 5

The Hon. Lorna G. Schofield
August 19, 2020

          Washington, DC 20005                                Adam D. Warden
             (202) 408-4600                                 SAXENA WHITE P.A.
           Fax: (202) 408-4699                                7777 Glades Road
       dsommers@cohenmilstein.com                                  Suite 300
        mbowen@cohenmilstein.com                            Boca Raton, FL 33434
                                                                (561) 394-3399
                                                             Fax: (561) 394-3382
                                                          msaxena@saxenawhite.com
                                                           jwhite@saxenawhite.com
                                                          lhooker@saxenawhite.com
                                                          awarden@saxenawhite.com

               Co-Lead Counsel for Lead Plaintiffs and for the Proposed Class




                                             5
